DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 22-27, 40-45, and 54 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Degen et al (WO 2013122580), fails to disclose or make obvious a device as described in claim 22. Specifically, Degen fails to disclose or make obvious a device, in combination with all of the elements of the claim, which communicates with and controls “a gastroesophageal junction valve” and a “the controller configured to control the gastroesophageal junction valve based on the received control signal to permit fluid in the ingested matter to flow into a fluid compartment and the ingested matter not comprising the fluid to advance into a stomach compartment.” Pertinent prior art regarding implanted dialysis systems, such as Degen, either surgically form a reservoir for the dialysate or use existing anatomy to hold and control dialysate throughout a dialysis procedure without communicating with a stomach compartment. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 22. Claims 23-27, 40-45, and 54 are allowed for incorporating the above limitations due to their respective dependencies on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                         
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783